142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America Plaintiff-Appellee,v.Frank James REVIS Defendant-Appellant.
No. 96-56429.D.C. No. CR-91-846-WBE.D.C. No. CV-96-0196-WBE.
United States Court of Appeals,Ninth Circuit.
.Submitted Apr. 10, 1998 Pasadena, California**.Decided Apr. 16, 1998.

Appeal from the United States District Court for the Southern District of California William B. Enright, Senior District Judge, Presiding.
Before FARRIS, O'SCANNLAIN, and FERNANDEZ, Circuit Judges.


1
ORDER*


2
For the reasons set forth in the district court's Memorandum Decision and Order of July 16, 1997, the case is


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs without oral argument.  Fed. R.App. P. 34(a);  Ninth Cir.  R. 34-4(c)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3